Citation Nr: 1730703	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  15-15 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial compensable rating for a left knee condition prior to March 9, 2017, and to a rating in excess of 20 percent under Diagnostic Code 5257, and 10 percent under Diagnostic Code 5260, from March 9, 2017.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1995 to December 2000 and from May 2005 to April 2007.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an April 2014 decision by the RO in Huntington, West Virginia that granted service connection and a noncompensable rating for chondromalacia of the left knee, with arthroscopic scar.  The Veteran appealed for a higher rating.

A videoconference hearing was held in August 2016 before the undersigned Veterans Law Judge (VLJ), and a transcript of this hearing is of record.  In February 2017, the Board remanded the issue of entitlement to an increased rating for the Veteran's service-connected left knee disability to eh Agency of Original Jurisdiction (AOJ) for additional development.

There are multiple appeals currently before the Board that arose at different times.  As such, the appeals have different docket dates.  For efficiency, the Board will adjudicate all appeals over which it has jurisdiction.  See Ramsey v. Nicholson, 20 Vet. App. 16, 34 (2006) (holding that 38 U.S.C. § 7107 is not an exclusive set of rules by which the Board must consider and decide cases, but rather was intended "to set broad guidelines for the general order of processing appeals at the Board to ensure fairness, efficiency, and timeliness in consideration and decision of appeals").  The issue of entitlement to a higher (compensable) initial rating for service-connected chondromalacia of the left knee will be addressed in this decision.  The issues of initial higher ratings for service-connected lumbar spine disability and right knee patellofemoral pain syndrome are addressed in a separate decision, issued by the Veterans Law Judge (VLJ) who conducted a hearing in that case.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

Recently, the United States Court of Appeals for Veterans Claims (Court) has held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59."  Correia v. McDonald, 28 Vet. App. 158 (2016).  38 C.F.R. § 4.59, which addresses musculoskeletal claims where pain on motion is involved, indicates that "the joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint."  However, the Court went on to indicate that range of motion testing of the opposite joint does not apply "for joints that do not have an opposite or whose opposite is also damaged."  Id.  The Court's findings in Correia v. McDonald, were predicated on the observation that in that case, it "seemed obvious that VA has determined that range of motion testing is necessary in cases of joint disabilities."  Id.  The Board notes that the Veteran's right knee is currently service-connected, and therefore, is not "undamaged."

The Veteran's left knee claim was previously remanded for provision of a more contemporaneous VA examination that was compliant with the holding of Correia, as summarized above.  When the Board remands a claim to the RO it has a duty to ensure substantial compliance with the directives contained in that remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  Applying  Stegall to this case, the Board notes that the March 2017 VA examination report does not include passive range of motion testing or an explanation for why such testing was not possible or unnecessary, nor did the examiner provide any commentary as to whether active range of motion testing was completed on weight-bearing or non-weight bearing.  Accordingly, the Board finds that the AOJ did not substantially comply with the February 2017 remand directives.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination with an appropriate clinician to determine the current severity of his left knee disability.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

b. Taking into account the evidence in the claims file and the Veteran's lay statements, the examiner must determine the current severity of the Veteran's left knee disability.  Consistent with Correia, as summarized above, the examiner should test the range of motion for the Veteran's left knee during active motion, passive motion, weight-bearing, and non-weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so (i.e. safety, practicality etc.).

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s) where necessary, in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

2. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

3. After undertaking any necessary additional development, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




